DETAILED ACTION
	The AFCP program request filed September 22, 2021 has been accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Schmidt on September 28, 2021.
The application has been amended as follows: 
In the claims filed September 22, 2021:
Claim 1, line 6 – “coupled” has been replaced with “rotatably coupled”
Claim 7, line 2 – “the cross-car” has been replaced with “a cross-car”
Claim 8, line 2 – “second receptacle” has been replaced with “second void”
Claim 10, line 3 – “the cross-car” has been replaced with “a cross-car”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: JP 59-70223 fails to disclose a first coupler than penetrates the first projection. WO 2012099292 discloses a first coupler 125b as well as an intermediate member 125, first section 122 and first projection 112, but the first coupler is not “rotatably coupled to and penetrating the first projection,” as recited in claim 1. Also, JP 59-89219A does not disclose “wherein the interior of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634